23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bal Dev ENAND, Plaintiff Appellant,v.ATLIS SYSTEMS, INCORPORATED;  Atlis Federal Services,Incorporated, Defendants Appellees.
No. 94-1040.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-1141-K)
Bal Dev Enand, appellant pro se.
Glenn Marshal Cooper, Hope B. Eastman, Paley, Rothman, Goldstein, Rosenberg & Cooper, Bethesda, MD, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of the Defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Enand v. Atlis Systems, Inc., No. CA-92-1141-K (D. Md. Dec. 27, 1993).  We deny Enand's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court inadvertently stated that Louis Hicks was older than Appellant.  However, the court also specifically found that Tony Enriquez was older than Appellant and apparently confused the names of Appellant's former co-workers.  The error had no effect on the outcome